Citation Nr: 0122773	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  96-19 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

REMAND

The veteran served on active duty from August 1982 to August 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1995 RO decision which denied the veteran's 
claim for service connection for a psychiatric disorder.

During the pendency of this appeal there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of the 
VA with respect to notice to a claimant and the duty to 
assist.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  A 
recent VA regulation implements these new notice and duty to 
assist provisions.  See 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
These new provisions are applicable to all claims filed on or 
after the date of enactment of the law, or filed before the 
date of enactment and not yet final as of that date.  Because 
of the change in the law and the companion regulation, a 
remand is required for compliance with the new notice and 
duty to assist provisions.

The veteran asserts that he has a current psychiatric 
disorder which was incurred in or aggravated by his period of 
military service.  His service medical records include a May 
1982 statement, from a few months before active duty, from 
Fasih Q. Zaman, M.D., of Gaffney, South Carolina, who noted 
the veteran had been treated about every 8 weeks since 
October 1979 for nervousness and anxiety.  Detailed clinical 
records of the pre-service treatment are not on file.  
Despite the pre-service nervous condition, the veteran was 
accepted for service.  Available service medical records do 
not show treatment for any psychiatric disability during his 
August 1982-August 1985 active duty.  The veteran contends 
that while on active duty he saw a private doctor, M. Ahmad, 
M.D. of Gaffney, South Carolina, for treatment of nervous 
symptoms; but in a March 1996 statement this doctor noted 
that records of any such treatment were no longer available.  
The veteran notes that during active duty he unsuccessfully 
participated in Officer Candidate School (OCS) at Ft. Benning 
in 1984 or 1985, and he contends that during this time he 
tested positive for drugs and had to attend counseling and a 
program for substance abusers.  The RO asked the service 
department to search for inpatient records from 1985 at Ft. 
Benning, and a negative response was received, but it does 
not appear that all dates and possible outpatient treatment 
were checked.  The veteran also claims VA treatment in 1986, 
shortly after service.  A June 1999 report of contact relates 
that an official at the Decatur VA Medical Center (VAMC) said 
the veteran attempted to get drug abuse treatment in 1986 but 
was not treated.  No document was obtained to show the source 
of this information, and it is unclear whether all sources of 
claimed VA treatment immediately after service were checked.  
A number of other post-service VA and non-VA medical records 
were obtained, although statements from the veteran suggest 
that additional post-service medical records exist.

Given the requirements of the VCAA, the RO should make 
further attempts to develop relevant medical records from 
before, during, and after active duty.  A VA examination is 
also warranted under the circumstances of this case.

Accordingly, the case is remanded for the following action:

1.  The RO should contact both the 
veteran and his representative, and they 
should be asked to clearly identify all 
medical providers who examined or treated 
the veteran for a psychiatric disorder or 
substance abuse before, during, and after 
military service.  The names and 
addresses of the medical providers should 
be listed, as well as the approximate 
dates of medical care, and it should be 
specified whether treatment was on an 
inpatient or outpatient basis.  Treatment 
to be listed includes, but is not limited 
to, pre-service treatment by Dr. Zaman, 
claimed counseling and drug abuse 
treatment at Ft. Benning during active 
duty, and claimed VA treatment 
immediately after service.  Both the 
veteran and his representative should 
assure that the list is complete.  

After obtaining any needed release forms 
from the veteran, the RO should attempt 
to obtain copies of the related medical 
records which are not already on file, 
following the procedures of new 
38 U.S.C.A. § 5103A and new 38 C.F.R. 
§ 3.159.

2.  After the above development is 
accomplished, the veteran should undergo 
a VA psychiatric examination to determine 
the nature and etiology of all current 
psychiatic disorders.  The claims folder 
must be provided to and reviewed by the 
doctor in conjunction with the 
examination, and the examination report 
should note that such has been 
accomplished.  All indicated tests should 
be performed.  The examiner should 
diagnose all current psychiatric 
disorders.  Based on examination 
findings, a review of historical records, 
and medical principles, the examiner 
should provide a medical opinion, with 
full rationale, as to the date of onset 
and etiology of all current psychiatric 
disorders, including whether any pre-
service psychiatric condition was 
increased in severity by service beyond 
natural progress of the disease.

3.  After the above development is 
accomplished, and after assuring 
compliance with any other notice and duty 
to assist action required by the VCAA and 
implementing regulation (new 38 U.S.C.A. 
§§ 5103 and 5103A, and new 38 C.F.R. 
§ 3.159), the RO should review the claim 
for service connection for a psychiatric 
disorder.  If the claim remains denied, 
the veteran and 


his representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

